Exhibit 10.1
PHH CORPORATION
MANAGEMENT INCENTIVE PLAN
(Under the PHH Corporation Amended and Restated 2005 Equity and Incentive Plan)
I. INTRODUCTION
     1.1. Purpose. The purposes of this PHH Corporation Management Incentive
Plan (as amended from time to time, this “MIP”) are to provide incentives to the
officers and other employees of PHH Corporation (the “Company”) and its
Affiliates (as defined below) to attain the goals established by the Committee
(as defined below), to provide such officers and other employees with incentive
compensation that is based on Company and individual performance, and to align
their interests with the interests of the Company’s shareholders.
     1.2. Description. This MIP is a sub-plan under Section 6(c) of the PHH
Corporation Amended and Restated 2005 Equity and Incentive Plan (as amended from
time to time, the “2005 EIP”) and is subject to the terms of the 2005 EIP. This
MIP is the means by which the Committee shall determine cash incentives and
affect and implement awards for participating employees hereunder. With respect
to Covered Employees (as defined in the 2005 EIP), this MIP is designed to
ensure that the bonuses paid hereunder to eligible participants are deductible
under Section 162(m) of the Code, and the regulations and interpretations
promulgated thereunder.
II. DEFINITIONS
     As used in this MIP, the following terms shall have the following meanings:
     “Affiliate” means a Parent (as defined in the 2005 EIP) or Subsidiary (as
defined in the 2005 EIP).
     “Award Agreement” has the meaning ascribed to it in the 2005 EIP.
     “Board” has the meaning ascribed to it in the 2005 EIP.
     “Cash Incentive Award” means an award hereunder with respect to a Plan Year
determined in accordance with Article V hereof and evidenced by an Award
Agreement.
     “Cash Incentive Payment” means a payment pursuant to a Cash Incentive
Award.
     “Change in Control” has the meaning ascribed to it in the 2005 EIP.
     “Code” has the meaning ascribed to it in the 2005 EIP.
     “Committee” has the meaning ascribed to it in the 2005 EIP, provided that
the Committee shall consist of two or more members of the Board, each of whom
shall be an “outside director” within the meaning of Section 162(m) of the Code.
     “Covered Employee” has the meaning ascribed to it in the 2005 EIP.

 



--------------------------------------------------------------------------------



 



     “Grantee” has the meaning ascribed to it in the 2005 EIP.
     “Performance Goals” has the meaning ascribed to it in the 2005 EIP.
     “Plan Year” has the meaning ascribed to it in the 2005 EIP.
III. ADMINISTRATION
     The administration and operation of this MIP shall be supervised by the
Committee with respect to all matters. The Committee shall interpret and
construe any and all provisions of this MIP and any determination made by the
Committee under this MIP shall be final and conclusive. Neither the Board nor
the Committee, nor any member of the Board, nor any employee of the Company or
its Affiliates shall be liable for any act, omission, interpretation,
construction or determination made in connection with this MIP (other than acts
of willful misconduct) and the members of the Board and the Committee and the
employees of the Company and its Affiliates shall be entitled to indemnification
and reimbursement by the Company to the maximum extent permitted at law in
respect of any claim, loss, damage or expense (including counsel’s fees) arising
from their acts, omissions and conduct in their official capacity with respect
to this MIP. This MIP shall be interpreted in view of the intention that any
grant of compensation to Covered Employees pursuant to this MIP is intended to
qualify as performance-based compensation with the meaning of Code Section
162(m) and the regulations and interpretations promulgated thereunder. If the
terms of this MIP conflict with the terms of the 2005 EIP in a manner that would
make compliance with the terms of both this MIP and the 2005 EIP impossible, the
terms of the 2005 EIP shall control.
IV. PARTICIPATION
     Cash Incentive Awards may be granted to officers and other employees of the
Company or its Affiliates selected in the discretion of the Committee for
participation in this MIP for a Plan Year. Once a person becomes a Grantee under
this MIP, the Grantee shall remain a Grantee until any Cash Incentive Payments
payable to such Grantee pursuant to this MIP and any Cash Incentive Awards
granted hereunder have been paid out or forfeited.
V. AWARDS
     5.1. Establishment of Performance Goals or Other Criteria. With respect to
Cash Incentive Awards to Covered Employees, the Committee shall establish the
Performance Goals for the payment under such Cash Incentive Awards no later than
the ninetieth (90th) day of each Plan Year. With respect to other Cash Incentive
Awards, the Committee may establish such performance criteria, if any, that it
determines in its sole discretion are necessary or appropriate in such time and
manner as the Committee may determine. Performance Goals and other performance
criteria, as applicable, will be reflected in the applicable Award Agreements
for any Cash Incentive Award hereunder.
     5.2. Cash Incentive Award Limitations and Committee Discretion. The
Committee will establish the maximum Cash Incentive Payment that can be made
pursuant to a Cash Incentive

-2-



--------------------------------------------------------------------------------



 



Award; provided that the maximum value of the aggregate Cash Incentive Payments
that any Grantee may receive under this MIP in respect of any Plan Year is
$5 million. Subject to Section 5.5, after establishing the maximum Cash
Incentive Payment that can be made pursuant to a Cash Incentive Award under this
Article V for a Plan Year, the Committee may reduce (or, solely in the case of a
Grantee who is not a Covered Employee, increase) the Cash Incentive Payment
payable to a Grantee based upon the Committee’s determination of the individual
performance of such Grantee for such Plan Year and such other factors as the
Committee deems appropriate.
     5.3. Determination of Achievement of Performance Goals or Other Measures.
The Committee shall certify the level of achievement of the Performance Goals or
such other performance criteria as soon as practical after the end of the Plan
Year for which the determination is being made, including by certifying that the
Performance Goals or such other performance criteria were not attained, if
applicable.
     5.4. Cash Incentive Payments. Unless contrary to applicable law and except
as provided in Section 5.5, no Grantee shall vest in a Cash Incentive Payment
unless he or she is employed by the Company or an Affiliate on the date the
Committee certifies the level of achievement under the Performance Goals or
other performance criteria under Section 5.3. Except as provided in Section 5.5,
no Cash Incentive Payment shall be made to a Grantee prior to the certification
by the Committee of the level to which the Performance Goals or other
performance criteria have been attained. Vested Cash Incentive Payments under
this Section will be made within thirty (30) days following such certification,
but in no event later than December 31 of the Plan Year in which such
certification occurs. If the Committee exercises discretion in Section 5.2 to
reduce a Grantee’s Cash Incentive Payment to zero dollars, or if the Committee
certifies that the Performance Goals or other performance criteria have not been
met (and, solely in the case of an employee other than a Covered Employee, does
not increase the amount of the Cash Incentive Payment), the Cash Incentive
Payment will be deemed paid as of the date such discretion is exercised or
certification is made, as applicable.
     5.5 Change in Control Provisions.
     (a) Unless otherwise determined by the Committee and evidenced in an Award
Agreement in respect of a Cash Incentive Award, in the event of a Change in
Control before certification by the Committee pursuant to Section 5.3 is made,
the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any Cash Incentive Award granted under this MIP shall
lapse and the Cash Incentive Payment in respect of such Cash Incentive Award
shall be deemed fully vested, and any performance conditions (including, without
limitation, Performance Goals) imposed with respect to such Cash Incentive Award
shall be deemed to be fully achieved. Payment of vested Cash Incentive Payments
under this Section will be made as soon as practicable following the Change in
Control, but in no event later than December 31 of the Plan Year in which the
Change in Control occurs.
     (b) Unless otherwise determined by the Committee and evidenced in an Award
Agreement in respect of a Cash Incentive Award, if (i) a Change in Control
occurs after the Committee certifies the level of attainment of Performance
Goals or other performance

-3-



--------------------------------------------------------------------------------



 



criteria under Section 5.3 and before any Cash Incentive Payment in respect of
such Cash Incentive Award is paid, and (ii) the Grantee is employed by the
Company or an Affiliate on the date of the Change in Control, then the Committee
will not have any discretion to reduce such Cash Incentive Payment pursuant to
Section 5.2 on or after the effective date of the Change in Control.
VI. GENERAL PROVISIONS
     6.1. Amendment and Termination. The Committee may at any time amend,
suspend, discontinue or terminate this MIP; provided, however, that no such
amendment, suspension, discontinuance or termination shall adversely affect the
rights of any Grantee with respect to a Cash Incentive Award with respect to any
Plan Year which has then ended. All determinations concerning the interpretation
and application of this Section 6.1 shall be made by the Committee.
     6.2. Payment on Death. In the event a Grantee dies after a Cash Incentive
Payment has vested under this MIP, such Cash Incentive Payment shall be made to
the Grantee’s estate.
     6.3. Rights Unsecured. The right of any Grantee to receive vested Cash
Incentive Payments under this MIP shall constitute an unsecured claim against
the general assets of the Company.
     6.4. Withholding Taxes. The Company shall have the right to deduct from
each Cash Incentive Payment any federal, state and local taxes required by such
laws to be withheld with respect to any payment under this MIP.
     6.5. Miscellaneous.
     (a) No Right of Continued Employment. Nothing in this MIP shall be
construed as conferring upon any Grantee any right to continue in the employment
of the Company or any of its Affiliates.
     (b) No Limitation on Corporate Actions. Nothing contained in this MIP shall
be construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on this MIP or any awards made
under this MIP. No employee, Grantee or other person shall have any claim
against the Company or any of its Affiliates as a result of any such action.
     (c) Nonalienation of Benefits. Except as expressly provided herein, neither
a Grantee nor his or her heirs, executors, or administrators shall have the
power or right to transfer, hypothecate, alienate, assign, or otherwise encumber
the Grantee’s interest under this MIP. The Company’s obligations under this MIP
are not assignable or transferable except to a corporation which acquires all or
substantially all of the assets of the Company or any corporation into which the
Company may be merged or consolidated.

-4-



--------------------------------------------------------------------------------



 



     (d) Severability. If any provision of this MIP is determined by a court of
competent jurisdiction to be unenforceable, the remainder of this MIP shall
continue in full force and effect without regard to such unenforceable provision
and shall be applied as though the unenforceable provision were not contained in
this MIP.
     (e) Governing Law. This MIP shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflict of laws.
     (f) Headings. Headings are inserted in this MIP for convenience of
reference only and are to be ignored in a construction of the provisions of this
MIP.

-5-